IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                             :   No. 111 DB 2020 (No. 63 RST 2020)
                                             :
DANIEL ADAM FUCHS                            :   Attorney Registration No. 74278
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Montgomery County)


                                        ORDER


PER CURIAM


       AND NOW, this 11th day of September, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 2, 2020, is approved and it is ORDERED

that Daniel Adam Fuchs, who has been on Inactive Status, has demonstrated that he has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.